 

Exhibit 10.1

 
AMENDMENT TO SECURITIES PURCHASE AGREEMENT

AMENDMENT TO SECURITIES PURCHASE AGREEMENT (the "Amendment"), dated as of August
10, 2015, by and among Axion Power International, Inc., a Delaware corporation,
with headquarters located at 3601 Clover Lane, New Castle, PA 16105 (the
"Company"), and the undersigned investor (the "Buyer") hereby amends that
certain Securities Purchase Agreement among the Company and the Buyer and other
investors party thereto, dated August 6, 2015 (“Agreement”).

WHEREAS:

A.                The Company and the Buyer desire to amend the Agreement as set
forth below; and

B.                 Except as amended as set forth below, the Company and the
Buyer agree and acknowledge that the Agreement remains in full force and effect
as originally stated, and all capitalized terms used and not defined herein are
used as defined in the Agreement.

NOW, THEREFORE, the Company and the Buyer hereby agree, effective upon receipt
of this Amendment and substantially identical amendments to the Agreement
executed by the Company and each other investor party to the Agreement, as
follows:

1.      AMENDMENT TO SECTION 7(X)

Section 7(x) is hereby amended by replacing it in its entirety with the
following:

(x) The Common Stock (I) shall be designated for quotation or listed on the
Principal Market and (II) shall not have been suspended, as of the Closing Date,
by the SEC or the Principal Market from trading on the Principal Market nor
shall suspension by the SEC or the Principal Market have been threatened, as of
the Closing Date, either (A) in writing by the SEC or the Principal Market or
(B) except as set forth on Schedule 7(x), attached to the form of Amendment to
Securities Purchase Agreement, dated as of August 10, 2015, by and between the
Company and each investor party thereto, by falling below the minimum listing
maintenance requirements of the Principal Market.

[Signature Page Follows]

  


 



 

IN WITNESS WHEREOF, the Buyer and the Company have caused their respective
signature page to this Amendment to Securities Purchase Agreement to be duly
executed as of the date first written above.

      COMPANY:               AXION POWER INTERNATIONAL, INC.                    
      By:
 
        Name:         Title:          

 

 

 

 

 

 


 



 

  

IN WITNESS WHEREOF, the Buyer and the Company have caused their respective
signature page to this Amendment to Securities Purchase Agreement to be duly
executed as of the date first written above.

      BUYER:                                                   By:
 
        Name:           Title:                                

 




 

 

SCHEDULE 4(X)

EXCEPTION TO SECTION 7(X)

 

As a result of the valuation of the Company's Class B Warrants for the quarter
ended June 30, 2015, which the Company is in the process of finalizing with its
third party independent valuation consultant, the Company has come to the
conclusion that it will fall below the $2.5 million shareholders equity
requirement as set forth in NASDAQ Rule 5550(b)(i).  As a result of this event,
the Company will likely receive a deficiency notification under Rule 5810(2) to
which it will be required to submit a plan of compliance for NASDAQ staff
review, within 45 days of receipt of the notification.  The Company has a plan
in place with which to regain compliance likely by the middle of the fourth
fiscal quarter of 2015. 

 

 